Title: From James Madison to the Inhabitants of Milton, Massachusetts, 18 May 1812
From: Madison, James
To: Milton, Massachusetts Inhabitants


May 18. 1812.
I have re[c]d. the memorial of the Inhabts. of the Town of Milton on the subject of vaccination, and the interesting papers sent with it. These have been distributed as desired; and I return my thanks for the setts allotted to myself.
In acknowledging this communication, I can not withold the tribute due to the exertions made by the Town of Milton, for verifying & diffusing that propitious antidote to one of the severest scourges to the health & the lives of their fellow men. I wish them all the success to which their benevolence is entitled; and have the satisfaction to inform them, that the precaution which occurred to them, in behalf of such of their fellow Citizens as may be more p⟨ar⟩ticularly exposed in the public service, to the infectious malady &ca agst. which vaccination protects them, has been already attended to.
The sympathy of the Inhabitants of Milton with the cause of their injured Country, as well as with that of individual humanity is a proof that they add the merit of good Citizens to that of good men. The patriotic sentiments which they express, will, I trust, be found on trial, to pervade the great body of the nation; and I join fervently in their prayer, that our public Councils may in every vicissitude be under the direction of that Almighty Being, who alone can ensure a happy success to them.
J. M.
